DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimke Schimke (U.S. Pat. 3,848,774) in view of Halverson (U.S. Pat. 2,873,050).
Regarding claim 20, Schimke discloses (Fig. 6) a device for dispensing fluids, the device comprising:
a staging reservoir (11) usable for measuring a volume of fluid therein and dispensing a volume of fluid therefrom comprising:
a control valve housing (1), the housing and the reservoir having mate-able surfaces (proximate 13) that, when brought together in a releasable secure way, define a common volume therebetween;
the control valve housing defining: a fluid inlet (12) configured to receive fluid flowing into the common volume when the device is in a fluid staging orientation (inverted);
and a fluid outlet (14) configured to dispense fluid flowing out of the common volume when the device is in a fluid pouring orientation;
an actuator (6) arranged to seal off the fluid inlet when in a default position (Fig. 6), and open the fluid inlet when in a pouring orientation;
and a coupler (2) releasably attachable to a primary reservoir and configured to provide a fluid flow path between an attached primary reservoir and the common volume.
Schimke is silent that the staging reservoir includes graduation lines for measuring a volume of fluid held therein.  Halverson discloses a measuring and dispensing device (10) with a clear staging reservoir (17) with graduation lines (18).  
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify Schimke as taught by Halverson to manufacture the reservoir from a clear material and include graduations to indicate the quantity thereof (col. 2, line 1) so that the desired quantity is accurately dispensed. (col. 2, lines 17-30)
Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to include “wherein the seal between the securing surfaces of the control valve housing and staging reservoir is substantially circular, which circle defines a plane wherein the outlet and fluid inlet are on one side of the plane, and the majority of the common volume is on the other side of that plane.”
Prior art Schimke discloses a control valve housing (1) with a staging reservoir (11) and a circular seal (13) which defines a plane.  Schimke also discloses a fluid inlet (12) and a fluid outlet (14).  Schimke does not disclose that the inlet and outlet are on one side of the plane while the majority of the common volume is on the other side of that plane and it would not have been obvious to modify Schimke per the amended limitation.
Prior art Emmert discloses a control valve housing (210) with a staging reservoir (12) and a circular seal (218) which defines a plane.  Emmert also discloses a fluid inlet (221) and a fluid outlet (27).  Emmert does not disclose that the inlet and outlet are on one side of the plane while the majority of the common volume is on the other side of that plane and it would not have been obvious to modify Emmert per the amended limitation.
Claims 3-13 depend from claim 1.
Independent claim 14 has been amended to include “wherein the valve housing and the staging reservoir are removably connected at respective mating sealing surfaces that, when brought together, form a seal that defines a plane, and wherein the coupler and fluid output are on one side of the plane, and at least the majority of the primary volume is on the other side of that plane.”
Prior art Schimke discloses a valve housing (1) with a staging reservoir (11) which when brought together at a circular seal (13) defines a plane.  Schimke also discloses a coupler (2) and a fluid outlet (14).  Schimke does not disclose that the coupler and outlet are on one side of the plane while the majority of the primary volume is on the other side of that plane and it would not have been obvious to modify Schimke per the amended limitation.
Claims 11-18 depend from claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 10 August 2022 have been fully considered but they are not persuasive.  
The Applicant argues on page 7 of the Remarks that the measuring chamber (11) of Schimke is not a physical element; however, Schimke discloses “As shown in FIG. 2, a measuring chamber 11 is formed within body 1.”  Schimke also discloses a seal (13) between two parts of a control valve housing (1) wherein the housing includes a fluid inlet (12) and a fluid outlet (14).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MJM/            Examiner, Art Unit 3754                                                                                                                                                                                            
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        11/16/2022